Exhibit 10.1

AMENDMENT NO. 12 TO
LOAN FUNDING AND SERVICING AGREEMENT
(VFCC Transaction with ACS Funding Trust I)

 

THIS AMENDMENT NO. 12 TO LOAN FUNDING AND SERVICING AGREEMENT, dated as of
March 25, 2003 (this “Amendment”), is entered into by and among ACS FUNDING
TRUST I, as the borrower (in such capacity, the “Borrower”), AMERICAN CAPITAL
STRATEGIES, LTD., as the servicer (in such capacity, the “Servicer”), certain
INVESTORS, VARIABLE FUNDING CAPITAL CORPORATION, as a lender (in such capacity,
a “Lender”), WACHOVIA SECURITIES, INC. (f/k/a First Union Securities, Inc. and
successor-in-interest to First Union Capital Markets Corp.), as the deal agent
(in such capacity, the “Deal Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a
First Union National Bank) (“WBNA”), as a lender (in such capacity, a “Lender”)
and as the liquidity agent (in such capacity, the “Liquidity Agent”), WELLS
FARGO BANK MINNESOTA, NATIONAL ASSOCIATION (f/k/a Norwest Bank Minnesota,
National Association), as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the backup servicer (in such capacity, the
“Backup Servicer”), and is acknowledged and agreed to by WACHOVIA BANK, NATIONAL
ASSOCIATION (f/k/a First Union National Bank), as the hedge counterparty (in
such capacity, the “Hedge Counterparty”).  Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the parties hereto entered into that certain Loan Funding and Servicing
Agreement, dated as of March 31, 1999, as amended by that Amendment No. 1, dated
as of June 30, 1999, Amendment No. 2, dated as of September 24, 1999, Amendment
No. 3, dated as of December 14, 1999, Amendment No. 4, dated as of June 16,
2000, Amendment No. 5, dated as of December 20, 2000, Amendment No. 6, dated as
of March 29, 2001, Amendment No. 7, dated as of April 19, 2001, Amendment No. 8,
dated as of January 15, 2002, Amendment No. 9, dated as of March 29, 2002,
Amendment No. 10, dated as of June 24, 2002 and Amendment
No. 11, dated as of December 30, 2002 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Agreement”);

 

WHEREAS, pursuant to Amendment No.11, the Facility Amount was increased from
$225,000,000 to $275,000,000 until January 15, 2003; and

 

WHEREAS, on January 15, 2003, the Facility Amount reverted back to $225,000,000
pursuant to the terms of the Agreement; and

 

WHEREAS, the parties hereto desire to amend the Agreement to provide for a
permanent increase in the Facility Amount and in certain other respects as
provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Amendment No 12 to
Loan Funding & Servicing Agreement
(VFCC/ACS Funding Trust I)

--------------------------------------------------------------------------------


 

SECTION 1.  Amendments.

 

(a)           The following definitions in Section 1.1 of the Agreement are
hereby amended and restated in their entirety as follows:

 

“Default Ratio:  With respect to any Collection Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Collection period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Defaulted Loans (excluding Charged-Off Loans),
and (b) the denominator of which is equal to the decimal equivalent of a
fraction the numerator of which is equal to the sum of (i) the Aggregate
Outstanding Loan Balance as of the first day of such Collection Period and (ii)
the Aggregate Outstanding Loan Balance as of the last day of such Collection
Period and the denominator of which is 2.”

 

“Facility Amount:  $275,000,000; provided, however, on and after the Termination
Date, the Facility Amount shall be zero.”

 

(b)           Article II of the Agreement is hereby amended by amending and
restating the first sentence of Section 2.5(a) thereof as follows:

 

“Section 2.5   The Structured Notes.

 

(a)           The Borrower shall deliver to the Deal Agent, on behalf of the
Lenders, at the applicable address set forth on the signature pages of this
Agreement, a duly executed structured note, in the form of Exhibit B-2 (the
“VFCC Structured Note”), dated as of the date of this Agreement, in a face
amount equal to $275,000,000, and otherwise duly completed in the case of VFCC
Advances and a duly executed structured note, in the form of Exhibit B-1 (the
“WBNA Structured Note”) dated as of the date of this Agreement, in a face amount
equal to the $30,000,000, and otherwise duly completed in the case of WBNA
Advances (the VFCC Structured Note together with the WBNA Structured Note, the
“Notes”); provided, however, that notwithstanding anything to the contrary
contained herein or in any other Transaction Document, the indebtedness of the
Borrower evidenced by the Notes shall not in the aggregate exceed the Facility
Amount.”

 

(c)           The Commitment of WBNA as an Investor set forth on the signature
pages of the Agreement is hereby amended and restated to be “$275,000,000;
provided, however, that the sum of the Commitments of the Investors and the
Lender shall not exceed the Facility Amount.”

 

SECTION 2.  Increase in Facility Amount and Amount of VFCC Structured Note.

 

Effective on the date of this Amendment, the Facility Amount shall be increased
to $275,000,000; provided, that,  the Deal Agent shall have first received an
executed version of the amended, restated and substituted VFCC Structured Note
attached to this Amendment as Annex A (the “New Note”).  Such New Note shall
replace and supersede any VFCC Structured Note

 

2

--------------------------------------------------------------------------------


 

previously executed by the Borrower pursuant to the Agreement (the “Replaced
Note").  Such New Note evidences the same indebtedness, and is secured by the
same Collateral as the Replaced Note.  The Deal Agent shall return the Replaced
Note to the Borrower.

 

SECTION 3.  Waiver.

 

Pursuant to and in accordance with the provisions of Section 11.1 of the
Agreement, each of the undersigned hereby agrees to waive non-compliance with
the provisions of subsection 5.3(a)(iii) of the Agreement with respect to the
Required Notional Amount for the month of December 2002.  This is a one–time 
waiver and shall not be construed to be (i) a waiver as to non–compliance with
the any other covenants in subsection 5.3(a) or any other Servicer Termination
Event that exists, (ii) a waiver as to any future or other non–compliance with
the covenants in subsection 5.3(a)(iii), other than as specifically set forth in
the preceding sentence, (iii) a waiver of any other or future Unmatured
Termination Event or Termination Event that may exist, other than as
specifically set forth in the preceding sentence, or (iv) an amendment or
modification of the Agreement.  This limited waiver is expressly subject to the
terms of this Amendment.

 

SECTION 4.  Agreement in Full Force and Effect as Amended and Waived.

 

Except as specifically amended and waived hereby, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references to the Agreement, the “Loan Funding and Servicing
Agreement,”  “hereof,”  “herein,” on words of similar effect referring to the
Agreement shall be deemed to mean the Agreement as amended hereby.  This
Amendment shall not constitute a novation of the Agreement, but shall constitute
an amendment and waiver thereof.  This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
other than as expressly set forth herein.

 

SECTION 5.  Representations.

 

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
are within its powers, have been duly authorized, and do not contravene (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

3

--------------------------------------------------------------------------------


 

(v)           this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(vi)          it is not in default under the Agreement; and

 

(vii)         there is no Termination Event, Unmatured Termination Event, or
Servicer Termination Event.

 

SECTION 6.  Conditions to Effectiveness.

 

This effectiveness of this Amendment is conditioned upon the payment by the
Servicer of all fees and expenses set forth on the Facility Increase Fee Letter
Agreement dated as of the date hereof among the Borrower, the Servicer and the
Deal Agent.

 

SECTION 7.  Miscellaneous.

 

(a)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)           This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)           WBNA certifies by execution hereof that it is an Investor with
Commitments in excess of 66-2/3% of the Facility Amount, and therefore is a
Required Investor pursuant to the Agreement.

 

(e)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(f)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(g)           This Amendment represents the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements between the parties.  There are no unwritten oral agreements
between the parties.

 

(h)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND

 

4

--------------------------------------------------------------------------------


 

CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

ASC FUNDING TRUST I

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

Title:

 

 

 

 

 

ACS Funding Trust I

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

 

Attention:

Compliance Officer

 

Facsimile:

(301) 654-6714

 

Telephone:

(301) 951-6122

 

 

 

THE SERVICER:

AMERICAN CAPITAL STRATEGIES, LTD.

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

Title:

 

 

 

 

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 10 Floor

Bethesda, Maryland 20814

 

Attention:

Compliance Officer

 

Facsimile:

(301) 654-6714

 

Telephone:

(301) 951-6122

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

THE INVESTORS:

WACHOVIA BANK, NATIONAL
ASSOCIATION (f/k/a First Union National Bank)

 

 

 

 

 

 

 

By:

/s/ Raj Shah

 

Name:

RAJ SHAH

 

Title:

Director

 

 

 

 

Commitment: $275,000,000; provided, however,
 that the sum of the Commitments of the Investors
and the Lender shall not exceed the Facility
Amount.

 

 

 

 

Wachovia Bank, National Association

 

 

One Wachovia Center, Mail Code: NC0610

 

 

301 South College Street

 

 

Charlotte, North Carolina 28288

 

Attention:

Raj Shah

 

Facsimile:

(704) 383-4012

 

Telephone:

(704) 374-6230

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

VARIABLE FUNDING CAPITAL
CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By Wachovia Securities, Inc. (f/k/a First Union Securities, Inc. and
successor-in-interest to First Union Capital Markets Corp.), as attorney-in-fact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas R. Wilson, SR

 

 

 

 

 

 

Name:

DOUGLAS R. WILSON, SR.

 

 

 

 

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Variable Funding Capital Corporation

 

 

 

 

 

 

c/o Wachovia Securities, Inc.

 

 

 

 

 

 

One Wachovia Center, Mail Code: NC0610

 

 

 

 

 

 

301 South College Street

 

 

 

 

 

 

Charlotte, North Carolina 28288

 

 

 

 

 

 

Attention:

Conduit Administration

 

 

 

 

 

 

Facsimile:

(704) 383-6036

 

 

 

 

 

 

Telephone:

(704) 383-9343

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lord Securities Corp.

 

 

 

 

 

 

2 Wall Street, 19th Floor

 

 

 

 

 

 

New York, New York 10005

 

 

 

 

 

 

Attention:

Vice President

 

 

 

 

 

 

Facsimile:

(212) 346-9012

 

 

 

 

 

 

Telephone:

(212) 346-9008

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

THE BACKUP SERVICER:

 

 

 

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION (f/k/a Norwest Bank Minnesota, National Association)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy Matyi

 

 

 

 

 

 

Name:

 

Timothy Matyi

 

 

 

 

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank Minnesota, National Association

 

 

 

 

 

 

Sixth Street and Marquette, MAC: N9311-161

 

 

 

 

 

 

Minneapolis, Minnesota 55479

 

 

 

 

 

 

Attention:

Corporate Trust Services

 

 

 

 

 

 

 

Asset-Backed Administration

 

 

 

 

 

 

Facsimile:

(612) 667-3464

 

 

 

 

 

 

Telephone:

(612) 667-8058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE COLLATERAL CUSTODIAN:

 

 

 

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION (f/k/a Norwest Bank Minnesota, National Association)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy Matyi

 

 

 

 

 

 

Name:

 

Timothy Matyi

 

 

 

 

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank Minnesota, National Association

 

 

 

 

 

 

Sixth Street and Marquette, MAC: N9311-161

 

 

 

 

 

 

Minneapolis, Minnesota 55479

 

 

 

 

 

 

Attention:

Corporate Trust Services

 

 

 

 

 

 

 

Asset-Backed Administration

 

 

 

 

 

 

Facsimile:

(612) 667-3464

 

 

 

 

 

 

 

Telephone:

(612) 667-8058

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

THE DEAL AGENT:

 

 

 

 

WACHOVIA SECURITIES, INC.
(f/k/a First Union Securities, Inc. successor-in-interest to First Union Capital
Markets Corp.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Burkhart

 

 

 

 

 

 

Name:

Paul Burkhart

 

 

 

 

 

 

Title:

VP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Securities, Inc.

 

 

 

 

 

 

One Wachovia Center, Mail Code: NC0610

 

 

 

 

 

 

301 South College Street

 

 

 

 

 

 

Charlotte, North Carolina 28288

 

 

 

 

 

 

Attention:

Mary K. Jett

 

 

 

 

 

 

Facsimile:

(704) 383-4012

 

 

 

 

 

 

Telephone:

(704) 383-0906

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER AND LIQUIDITY AGENT:

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION (f/k/a First Union National Bank)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Raj Shah

 

 

Name:

RAJ SHAH

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

 

One Wachovia Center, Mail Code: NC0610

 

 

 

 

 

 

301 South College Street

 

 

 

 

 

 

Charlotte, North Carolina 28288

 

 

 

 

 

 

Attention:

Raj Shah

 

 

 

 

 

 

Facsimile:

(704) 383-4012

 

 

 

 

 

 

 

Telephone:

(704) 374-6230

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender Commitment: $30,000,000; provided, however, that the sum of the
Commitments of the Investors and the Lender shall not exceed the Facility
Amount.

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to

 

as of the date written above.

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a First Union National Bank), as the
Hedge Counterparty

 

 

 

 

 

By:

/s/ Raj Shah

 

Name:

RAJ SHAH

 

Title:

Director

 

 

 

Wachovia Bank, National Association

 

One Wachovia Center, Mail Code: NC0610

 

Charlotte, North Carolina 28288

Attention:

Raj Shah

Facsimile:

(704) 383-4012

Telephone:

(704) 374-6230

 

11

--------------------------------------------------------------------------------


 

ANNEX A

 

EXHIBIT B-2

To Loan Funding

and Servicing

Agreement

 

$275,000,000; provided, however,

that the sum of the Commitments of

the Investors and the Lender shall not

exceed the Facility Amount.

 

March 31, 1999

 

AMENDED, RESTATED AND SUBSTITUTED

VFCC STRUCTURED NOTE

 

THIS AMENDED, RESTATED AND SUBSTITUTED VFCC STRUCTURED NOTE (THE “VFCC
STRUCTURED NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAWS AND THE
BORROWER (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS VFCC STRUCTURED
NOTE MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
EXCEPT IN A TRANSACTION THAT IS EXEMPTED UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.

 

THIS VFCC STRUCTURED NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

IN NO EVENT SHALL THE BORROWER (DEFINED BELOW) BE ENTITLED TO HAVE ADVANCES MADE
TO IT UNDER THIS VFCC STRUCTURED NOTE AND THE WBNA STRUCTURED NOTE IN AN
AGGREGATE AMOUNT IN EXCESS OF THE FACILITY AMOUNT (AS DEFINED IN THE LOAN
FUNDING AND SERVICING AGREEMENT (AS DEFINED BELOW)).

 

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware business trust (the
“Borrower”), promises to pay to WACHOVIA SECURITIES, INC.  (f/k/a First Union
Securities, Inc. and successor-in-interest to First Union Capital Markets
Corp.), as the deal agent for the Lenders (the “Deal Agent”), or the Lenders’
assigns, the principal sum of TWO HUNDRED AND SEVENTY-FIVE MILLION DOLLARS
($275,000,000) or, if less, the unpaid principal amount of the aggregate
advances (“Advances”) made by the Lenders (as defined below) to the Borrower
pursuant to the Loan Funding and Servicing Agreement (as defined below), as set
forth on the attached Schedule, on the dates specified in Section 2.6 of the
Loan Funding and Servicing Agreement, and to pay interest on the unpaid
principal amount of each Advance on each day that such unpaid principal amount
is outstanding at the Interest Rate related to such

 

Amendment No 12 to
Loan Funding & Servicing Agreement
(VFCC/ACS Funding Trust I)

 

 

12

--------------------------------------------------------------------------------


 

Advance as provided in the Loan Funding and Servicing Agreement on each Payment
Date and each other dates specified in the Loan Funding and Servicing Agreement.

 

This VFCC Structured Note is issued pursuant to the Loan Funding and Servicing
Agreement, dated as of March 31, 1999, as amended by Amendment No. 1, dated as
of June 30, 1999, Amendment No. 2, dated as of September 24, 1999, Amendment No.
3, dated as of December 14, 1999, Amendment No. 4, dated as of June 16, 2000,
Amendment No. 5, dated as of December 20, 2000, Amendment No. 6, dated as of
March 29, 2001, Amendment No. 7, dated as of April 29, 2001, Amendment No. 8,
dated as of January 15, 2002, Amendment No. 9, dated as of March 29, 2002,
Amendment No. 10, dated as of June 24, 2002, Amendment No. 11, dated as of
December 30, 2002, and Amendment No. 12, dated as of March       , 2003 (as
amended, modified, waived, supplemented, or restated from time to time, the
“Loan Funding and Servicing Agreement”), by and among the Borrower, American
Capital Strategies, Ltd., as servicer, Variable Funding Capital Corporation, as
a lender, the Investors named therein, Wells Fargo Bank Minnesota, National
Association (f/k/a Norwest Bank Minnesota, National Association), as backup
servicer and as collateral custodian, the Deal Agent, and Wachovia Bank,
National Association (f/k/a First Union National Bank), as a lender and as
liquidity agent. Capitalized terms used but not defined in this VFCC Structured
Note are used with the meanings ascribed to them in the Loan Funding and
Servicing Agreement.

 

Notwithstanding any other provisions contained in this VFCC Structured Note, if
at any time the Interest Rate payable by the Paying Agent on behalf of the
Borrower under this VFCC Structured Note, when combined with any and all other
charges provided for in this VFCC Structured Note, in the Loan Funding and
Servicing Agreement or in any other document (to the extent such other charges
would constitute interest for the purpose of any applicable law limiting
interest that may be charged on this VFCC Structured Note), exceeds the highest
rate of interest permissible under applicable law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be exceeded the Interest Rate
under this VFCC Structured Note shall be equal to the Maximum Lawful Rate. If at
any time thereafter the Interest Rate payable under this VFCC Structured Note is
less than the Maximum Lawful Rate, the Paying Agent on behalf of the Borrower
shall continue to pay Interest under this VFCC Structured Note at the Maximum
Lawful Rate until such time as the total Interest paid by the Paying Agent on
behalf of the Borrower is equal to the total interest that would have been paid
had applicable law not limited the Interest Rate payable under this VFCC
Structured Note. In no event shall the total Interest received by the Lenders
under this VFCC Structured Note exceed the amount which such Lenders could
lawfully have received had the Interest due under this VFCC Structured Note been
calculated since the date of this VFCC Structured Note at the Maximum Lawful
Rate.

 

Payments of the principal of, and Interest on, the Advances by the Lenders and
represented by this VFCC Structured Note shall be made by the Paying Agent on
behalf of the Borrower to the holder or holders hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in the Loan Funding and Servicing Agreement, or in such
manner or at such other address as the holder or holders of this VFCC Structured
Note shall have specified in writing to the Borrower for such purpose, without
the presentation or surrender of this VFCC Structured Note or the making of any
notation on this VFCC Structured Note.

 

13

--------------------------------------------------------------------------------


 

If any payment under this VFCC Structured Note falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day and Interest shall be payable on any principal so extended at the
applicable Interest Rate.

 

If all or a portion of (i) the principal amount hereof or (ii) any Interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear Interest at a rate per annum that is equal to the Base Rate
plus 1.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

 

Portions or all of the principal amount of the VFCC Structured Note shall become
due and payable at the time or times set forth in the Loan Funding and Servicing
Agreement. Any portion or all of the principal amount of this VFCC Structured
Note may be prepaid, together with Interest thereon (and, as set forth in the
Loan Funding and Servicing Agreement, certain costs and expenses of the Lenders)
at the time and in the manner set forth in, but subject to the provisions of,
the Loan Funding and Servicing Agreement.

 

The Borrower expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this VFCC Structured Note.

 

All amounts evidenced by this VFCC Structured Note, the Advances, Advances
Outstanding and all payments and prepayments of the principal hereof and the
respective dates and maturity dates thereof shall be endorsed by the Deal Agent,
as agent for the Lenders, on the Schedule attached hereto and made a part hereof
or on a continuation thereof, which shall be attached hereto and made a part
hereof or otherwise recorded in its internal books or records or computer
system; provided, however, that the failure of the Deal Agent to make such a
notation or recordation shall not in any way limit or otherwise affect the
obligations of the Borrower under this VFCC Structured Note as provided in the
Loan Funding and Servicing Agreement.

 

The holder or holders hereof may sell, assign, transfer, negotiate, grant
participations in or otherwise dispose of all or any portion of any Advance,
Advances Outstanding or the Commitment represented by this VFCC Structured Note.
All transfers and pledges of this VFCC Structured Note must be done in
compliance with the Securities Act, applicable state securities laws and Article
8 of the UCC.

 

This VFCC Structured Note is secured by the security interests granted pursuant
to Section 2.9 of the Loan Funding and Servicing Agreement. The holder or
holders of this VFCC Structured Note are entitled to the benefits of the Loan
Funding and Servicing Agreement and may enforce the agreements of the Borrower
contained in the Loan Funding and Servicing Agreement and exercise the remedies
provided for by, or otherwise available in respect of, the Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan Funding and Servicing Agreement. If a
Termination Event shall occur and the Termination Date has been declared or has
otherwise occurred, the unpaid balance of the principal of all Advances,
together with accrued Interest thereon, shall be accelerated and become
immediately due and payable.

 

14

--------------------------------------------------------------------------------


 

This VFCC Structured Note is one of the “Structured Notes” referred to in
Section 2.5 of the Loan Funding and Servicing Agreement. THIS VFCC STRUCTURED
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

This VFCC Structured Note is intended to be and is a replacement of the VFCC
Structured Note, dated March 31, 1999, in the maximum principal amount of
$225,000,000 (the “Replaced Note”). This VFCC Structured Note evidences the same
indebtedness and is secured by the same Collateral securing the Replaced Note
and is not intended to constitute a novation in any manner.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this VFCC Structured Note as on
the date first written above.

 

 

ACS FUNDING TRUST I

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

16

--------------------------------------------------------------------------------


 

Schedule attached to Amended, Restated and Substituted VFCC Structured Note
dated March 31, 1999 of ACS Funding Trust I payable to the order of Wachovia
Securities, Inc., as the Deal Agent

 

$

 

Advances Outstanding as of March     , 2003
(Date of Amendment No. 12)

 

 

 

Date of
Advance or
Repayment

 

Principal
Amount of
Advance

 

Principal
Amount of
Repayment

 

Advances
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------